Citation Nr: 1135416	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  11-05 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than October 7, 2008, for the award of 
Dependents' Educational Assistance benefits under 38 U.S.C. Chapter 35.


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The appellant is the daughter of the Veteran who had active military service from August 1985 to August 1990, from April 1999 to November 1999, from February 2002 to January 2003, from August 2004 to August 2005 and from July 2007 to September 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office's (RO) Education Center in Buffalo, New York.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the November 2011 substantive appeal, the appellant requested a videoconference hearing at the RO before a Member of the Board.  

To date, the appellant has not been afforded the requested hearing, and there is no indication that she has withdrawn her request or otherwise waived her right to a Board hearing; hence, the hearing must be scheduled.  See 38 C.F.R. § 20.700 (2010).


Accordingly, the case is REMANDED for the following action:

The Buffalo RO should schedule the appellant for a video conference hearing in accordance with applicable procedures.  The appellant should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2010).  

Then, this case should be returned to the Board for appropriate action. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


